DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
It appears claim 25 is missing, as the claims jump from 24 to 26.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12, 16, 18-24, 26-27, 29-33, 38-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Netzel et al. US 2016/0220798 A1.
With regards to claim 51, Netzel discloses a formulation delivery system  (abstract and figure 12) comprising: a cartridge (or disposable part, see annotated figure 1 below and  [0121]) comprising: a reservoir chamber (see annotated figure 1 below and  [0124])  configured to hold a formulation therein ([00124]); a bolus chamber (see annotated figure 1 below and  [0132])  in fluid communication with the reservoir chamber through a fluid communication pathway(see annotated figure 1 below and  [0132] which discloses fluid moves from the reservoir to bolus chamber via a unlabeled pathway), the bolus chamber configured to hold a portion of the 10formulation from the reservoir chamber ([0132]); a reservoir chamber piston (see annotated figure 1 below and  [0123]) configured to move within the reservoir chamber to expel the formulation from the reservoir chamber into the bolus chamber ([0138]); and a bolus chamber piston configured to move within the bolus chamber to expel the formulation from the bolus chamber to a patient ([0132-0133]);  15a control unit ( or electronic apparatus [0122] and [0134]) configured to engage with the cartridge ([0122] and [0134]), the control unit including a control configured to activate the reservoir chamber piston or the bolus chamber piston ([0122] and [0134]); and a piston stiction breaking element (51a or 34a) configured to break a first stiction between the reservoir chamber piston and the reservoir chamber or between the bolus chamber piston and the bolus chamber (these pistons have to overcome the static friction or stiction to move the fluid from one chamber to another, when the cartridge and  controller are connected the fluid moves from the cartridge to the bolus chamber, [0180]).  

    PNG
    media_image1.png
    834
    726
    media_image1.png
    Greyscale

Figure 1: annotated for claim 1

With regards to claim 2, Netzel discloses the piston stiction breaking element is configured such that, as the cartridge and the control unit are engaged, the piston stiction breaking element applies a force to the reservoir chamber piston or the bolus chamber piston to break the first stiction ([0123] and [0180]).  

With regards to claim 3, Netzel discloses wherein the fluid communication pathway is configured such that, when the piston stiction breaking element applies the force to the reservoir chamber piston or the bolus chamber piston to break the first stiction, the force is transferred through the formulation to the other of the reservoir chamber piston or the bolus chamber piston 30to break a second stiction chamber (these pistons have to overcome the static friction or stiction to move the fluid from one chamber to another, when the cartridge and  controller are connected the fluid moves from the cartridge to the bolus chamber, [0179-0180]).  
 
With regards to claim 4, Netzel discloses the reservoir chamber piston and the bolus chamber piston both move by a distance d when the first and second stictions are broken ([0012], [0019], [0132]).  

With regards to claim 6, Netzel discloses wherein the control unit further includes a 5first shaft (see annotated figure 1 above) and first spring (see annotated figure 1 above and 53 and 28), the first spring configured to provide force to the first shaft to move the reservoir chamber piston or the bolus chamber piston ([0180] which discloses the end of the springs being coupled).  

With regards to claim 7, Netzel discloses wherein the piston stiction breaking element is an extension on the first shaft (51a, see annotated figure 1 above), the extension configured such that it pushes the reservoir 10chamber piston or bolus chamber piston as the cartridge and control unit are engaged to break the first stiction ([0179] which discloses it interacts with the piston of the first chamber).  

With regards to claim 8, Netzel discloses wherein the control unit includes a stop (or plunger 34a) therein, the stop configured to engage with the first spring or the first shaft as the control unit and 15cartridge are engaged to prevent movement of the first spring and the first shaft distally and to allow the extension to push the reservoir chamber piston or the bolus chamber piston ([0010] discloses there’s a transfer of energy between the springs when the housing plus disposable parts ie the reservoir chamber primes the bolus chamber and the bolus chamber is primed and ready for user activation).  

With regards to claim 9, Netzel discloses wherein the extension is configured such that the extension pushes the reservoir chamber piston ([0179] which discloses the extension interacts with the piston of the first chamber).  
 
With regards to claim 10, Netzel discloses further comprising a second shaft and a second spring in the control unit, the second shaft configured to provide force to the second shaft to move the other of the reservoir chamber piston or the bolus chamber piston (see annotated figure 1 above showing a second shat and spring and [0010] discloses there’s a transfer of energy between the springs when the housing plus disposable parts ie the reservoir chamber primes the bolus chamber and the bolus chamber is primed and ready for user activation).  

25 	With regards to claim 11, Netzel discloses wherein the first spring is configured to provide approximately 15N of force or less to break the first stiction ([0128] which discloses the amount of force the spring provides).  

With regards to claim 12, Netzel discloses wherein the piston stiction breaking element is a tab (or projection, 51a) configured to engage with the reservoir chamber piston or the bolus chamber piston ([0179] which discloses it interacts with the piston of the first chamber).  
  
5	With regards to claim 16, Netzel discloses wherein the piston stiction breaking element is part of a spring system [0180], the spring system including a first spring having greater stiffness than a second spring ([0181] discloses both 53 and 28 are springs and figure 12 shows the spring have different lengths and compression thereby having different stiffness), the first spring configured to provide force to the bolus chamber piston or the reservoir chamber piston to break the first stiction [0108] which  discloses the first spring provides a force to the chamber).  

With regards to claim 18, Netzel fails to disclose wherein the piston stiction breaking element is a rod (51a or rod shaped) extending from the cartridge, the rod configured to push the reservoir chamber piston or 15the bolus chamber piston as the cartridge and the control unit are engaged ([0179] which discloses the rod interacts with the piston of the first chamber as the units are joined [0010]).  
 .  

With regards to claim 19, Netzel discloses wherein the drug delivery system is a transdermal drug delivery system, the system further comprising a transdermal membrane in fluid connection with the bolus chamber ([0011] which discloses a membrane in the drug delivery system).  

With regards to claim 20, Netzel discloses further comprising a control valve with a first position forming the first fluid communication pathway between the bolus chamber and the reservoir chamber and a second position forming a second fluid communication pathway between the bolus chamber and a transdermal membrane ([0010-0011] which discloses a valve that allows for communication between the reservoir and bolus chamber and bolus chamber to membrane to user).  

With regards to claim 21, Netzel discloses wherein a total force required to start movement of the bolus chamber piston or reservoir chamber piston is between approximately 2N and 15N ([0128] which discloses the force requires to active the spring and therefore the system).  

With regards to claim 522, Netzel discloses a formulation delivery system  (abstract and figure 12) comprising: a cartridge (or disposable part, see annotated figure 1 below and  [0121]) comprising: a reservoir chamber (see annotated figure 1 below and  [0124])  configured to hold a formulation therein ([00124]); a reservoir chamber piston (see annotated figure 1 below and  [0123]) configured to move within the reservoir chamber to expel the formulation from the reservoir chamber into the bolus chamber ([0138]); and 15a control unit ( or electronic apparatus [0122] and [0134]) configured to engage with the cartridge ([0122] and [0134]), the control unit including a control configured to activate the reservoir chamber piston or the bolus chamber piston ([0122] and [0134]); and a piston stiction breaking element (51a or 34a) configured to break a first stiction between the reservoir chamber piston and the reservoir chamber or between the bolus chamber piston and the bolus chamber (these pistons have to overcome the static friction or stiction to move the fluid from one chamber to another, when the cartridge and  controller are connected the fluid moves from the cartridge to the bolus chamber, [0180]).

With regards to claim 523, Netzel discloses a bolus chamber (see annotated figure 1 below and  [0132])  in fluid communication with the reservoir chamber through a fluid communication pathway(see annotated figure 1 below and  [0132] which discloses fluid moves from the reservoir to bolus chamber via a unlabeled pathway), the bolus chamber configured to hold a portion of the 10formulation from the reservoir chamber ([0132]);   

With regards to claim 524, Netzel discloses a bolus chamber piston configured to move within the bolus chamber to expel the formulation from the bolus chamber to a patient ([0132-0133]).

With regards to claim 26, Netzel discloses wherein the fluid communication pathway is configured such that, when the piston stiction breaking element applies the force to the reservoir chamber piston or the bolus chamber piston to break the first stiction, the force is transferred through the formulation to the other of the reservoir chamber piston or the bolus chamber piston 30to break a second stiction chamber (these pistons have to overcome the static friction or stiction to move the fluid from one chamber to another, when the cartridge and  controller are connected the fluid moves from the cartridge to the bolus chamber, [0179-0180]).  
 
With regards to claim 27, Netzel discloses the reservoir chamber piston and the bolus chamber piston both move by a distance d when the first and second stictions are broken ([0012], [0019], [0132]).  

With regards to claim 29, Netzel discloses the piston stiction breaking element is configured such that, as the cartridge and the control unit are engaged, the piston stiction breaking element applies a force to the reservoir chamber piston or the bolus chamber piston to break the first stiction ([0123] and [0180]).  

With regards to claim 30, Netzel discloses wherein the piston stiction breaking element is an extension on the first shaft (51a, see annotated figure 1 above), the extension configured such that it pushes the reservoir 10chamber piston or bolus chamber piston as the cartridge and control unit are engaged to break the first stiction ([0179] which discloses it interacts with the piston of the first chamber).  

With regards to claim 31, Netzel discloses wherein the control unit includes a stop (or plunger 34a) therein, the stop configured to engage with the first spring or the first shaft as the control unit and 15cartridge are engaged to prevent movement of the first spring and the first shaft distally and to allow the extension to push the reservoir chamber piston or the bolus chamber piston ([0010] discloses there’s a transfer of energy between the springs when the housing plus disposable parts ie the reservoir chamber primes the bolus chamber and the bolus chamber is primed and ready for user activation).  

With regards to claim 32, Netzel discloses wherein the first spring is configured to provide approximately 15N of force or less to break the first stiction ([0128] which discloses the amount of force the spring provides).  

With regards to claim 33, Netzel discloses wherein the piston stiction breaking element is a tab (or projection, 51a) configured to engage with the reservoir chamber piston or the bolus chamber piston ([0179] which discloses it interacts with the piston of the first chamber).  

With regards to claim 38, Netzel fails to disclose wherein the piston stiction breaking element is a rod (51a or rod shaped) extending from the cartridge, the rod configured to push the reservoir chamber piston or 15the bolus chamber piston as the cartridge and the control unit are engaged ([0179] which discloses the rod interacts with the piston of the first chamber as the units are joined [0010]).  

With regards to claim 39, Netzel discloses wherein the drug delivery system is a transdermal drug delivery system, the system further comprising a transdermal membrane in fluid connection with the bolus chamber ([0011] which discloses a membrane in the drug delivery system).  

With regards to claim 40, Netzel discloses wherein a total force required to start movement of the bolus chamber piston or reservoir chamber piston is between approximately 2N and 15N ([0128] which discloses the force requires to active the spring and therefore the system).  

With regards to claim 451, Netzel discloses a method of using a delivery system  (title, [0009] and figure 12) comprising:
 the method requires engaging the two components described below  by applying a force and activating the system so it can deliver the medication to user [0019]
the system comprising of a cartridge (or disposable part, see annotated figure 1 below and  [0121]) comprising: a reservoir chamber (see annotated figure 1 below and  [0124])  configured to hold a formulation therein ([00124]); a bolus chamber (see annotated figure 1 below and  [0132])  in fluid communication with the reservoir chamber through a fluid communication pathway(see annotated figure 1 below and  [0132] which discloses fluid moves from the reservoir to bolus chamber via a unlabeled pathway), the bolus chamber configured to hold a portion of the 10formulation from the reservoir chamber ([0132]); a reservoir chamber piston (see annotated figure 1 below and  [0123]) configured to move within the reservoir chamber to expel the formulation from the reservoir chamber into the bolus chamber ([0138]); and a bolus chamber piston configured to move within the bolus chamber to expel the formulation from the bolus chamber to a patient ([0132-0133]);  15a control unit ( or electronic apparatus [0122] and [0134]) configured to engage with the cartridge ([0122] and [0134]), the control unit including a control configured to activate the reservoir chamber piston or the bolus chamber piston ([0122] and [0134]); and a piston stiction breaking element (51a or 34a) configured to break a first stiction between the reservoir chamber piston and the reservoir chamber or between the bolus chamber piston and the bolus chamber (these pistons have to overcome the static friction or stiction to move the fluid from one chamber to another, when the cartridge and  controller are connected the fluid moves from the cartridge to the bolus chamber, [0180]).  

With regards to claim 42, Netzel discloses wherein a total force required to start movement of the bolus chamber piston or reservoir chamber piston in order to push the system together is between approximately 12N and 35N ([0128] which discloses the force requires to active the spring and therefore the system).  

With regards to claim 43, Netzel discloses wherein the application of force breaks the first stiction and the 20second stiction ([0010] which discloses the activation of the device).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Netzel et al. US 2016/0220798 A1.
With regards to claims 5 and 28, Netzel discloses the length of the springs and the force of the springs [0128] and the size of the overall system ([0112]). Netzel fails to disclose the distance d (the spring moves is not disclosed) is between approximately 0.5mm and 2.5mm.  However, if the overall length of the system is less than 40mm [0112] and the compressed spring maybe less than 40 [0128] then the distance the spring can move could fit within applicant’s range.
Of note Applicant does not provide the spring constant; however, Applicant’s spring needs moves 0.5 to 2.5mm and have a force of 15N or less. Hook’s law states F (force)= |k (constant)* x (change in distance) |= that means the spring constant must range from 15N/.5mm = 30N/mm  to 15N/2.5mm= 12.5N/mm for example if using the highest force or if using the lowest force .01N/.5mm = 2N/mm. 
Netzel’s spring can exert the same amount of force and both devices are concerned with size for user compliance (see spec. [0009] and Netzel’s in particular is hand-held [0007-0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the spring constant such that the desired force could be applied over the smallest distance possible in order to create a more portable device.

Claims 13-15, 34-36, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Netzel et al. US 2016/0220798 A1 in view of Gyory US 5310404.

Regarding claim 13-15 and 34-36:
With regards to claim 13 and 34, Netzel fails to disclose wherein the tab is a breakaway tab.  
With regards to claim 14 and 35, Netzel fails to disclose wherein the breakaway tab is configured such that a force applied to break off the breakaway tab also breaks the first stiction.  
With regards to claim 15 and 36, Netzel fails to disclose wherein the tab is attached to or part of a packaging of the cartridge, and wherein removing the packaging causes the tab to break the first stiction.  
Gyory teaches a drug that requires to be kept separate prior to mixing the drug is activated using a pull tab or when the package is opened (abstract). Gyory solves a related problem of preventing premature activation by adding a tab to prevent premature mixing/ activation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added an additional stop or tab attached to the device or connected to the packaging as taught by Gyory to prevent premature activation of Netzel’s device.

With regards to claim 454, Netzel discloses a method of using a delivery system (title, [0009] and figure 12) comprising:
 the method requires engaging the two components described below by applying a force and activating the system so it can deliver the medication to user [0019]
the system comprising of a cartridge (or disposable part, see annotated figure 1 below and  [0121]) comprising: a reservoir chamber (see annotated figure 1 below and  [0124])  configured to hold a formulation therein ([00124]); a bolus chamber (see annotated figure 1 below and  [0132])  in fluid communication with the reservoir chamber through a fluid communication pathway(see annotated figure 1 below and  [0132] which discloses fluid moves from the reservoir to bolus chamber via a unlabeled pathway), the bolus chamber configured to hold a portion of the 10formulation from the reservoir chamber ([0132]); a reservoir chamber piston (see annotated figure 1 below and  [0123]) configured to move within the reservoir chamber to expel the formulation from the reservoir chamber into the bolus chamber ([0138]); and a bolus chamber piston configured to move within the bolus chamber to expel the formulation from the bolus chamber to a patient ([0132-0133]);  15a control unit ( or electronic apparatus [0122] and [0134]) configured to engage with the cartridge ([0122] and [0134]), the control unit including a control configured to activate the reservoir chamber piston or the bolus chamber piston ([0122] and [0134]); and a piston stiction breaking element (51a or 34a) configured to break a first stiction between the reservoir chamber piston and the reservoir chamber or between the bolus chamber piston and the bolus chamber (these pistons have to overcome the static friction or stiction to move the fluid from one chamber to another, when the cartridge and  controller are connected the fluid moves from the cartridge to the bolus chamber, [0180]).  
Netzel fails to disclose pulling a tab to break a first stiction between the reservoir chamber piston and the reservoir chamber or a second stiction between the bolus chamber piston and the bolus chamber.
Gyory teaches a drug that requires to be kept separate prior to mixing the drug is activated using a pull tab or when the package is opened (abstract). Gyory solves a related problem of preventing premature activation by adding a tab to prevent premature mixing/ activation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added an additional stop or tab attached to the device or connected to the packaging as taught by Gyory to prevent premature activation of Netzel’s device.

With regards to claim 45, Netzel fails to disclose wherein pulling the tab breaks the first stiction and the second stiction.  
With regards to claim 46, Netzel fails to disclose wherein pulling the tab comprises unwrapping the cartridge from a packaging, the unwrapping pulling the tab.  
With regards to claim 47, Netzel fails to disclose wherein the tab is fixed to the packaging.
Regarding claims 45-47, Gyory teaches a drug that requires to be kept separate prior to mixing the drug is activated using a pull tab or when the package is opened and actives the pull tab (abstract). Gyory solves a related problem of preventing premature activation by adding a tab to prevent premature mixing/ activation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added an additional stop or tab attached to the device or connected to the packaging as taught by Gyory to prevent premature activation of Netzel’s device.

Claim 17 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Netzel et al. US 2016/0220798 A1 in view of Mueller US 6162214.
10	With regards to claim 17 and 37, Netzel fails to disclose wherein the first spring includes a first portion and a second portion, the first portion having a higher stiffness than the second portion.
Mueller teaches springs with different zones of stiffness are known and used to create different areas of flexibility depending on need/ usage (Col 7 line 65-Col. 8 line 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a spring with different zones of stiffness as taught by Mueller to achieve a general overall stiffness in relation to the flexibility of the surrounding parts.
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                             

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781